  

Exhibit 10.1

 

PROMISSORY NOTE

 

1.DEFINED TERMS. As used in this Promissory Note, the following terms shall have
the following meanings:

 

1.1Borrower: AR I Borrower, LLC, a Delaware limited liability company, its
successors and assigns.

 

1.2Lender: Sun Life Assurance Company of Canada, a Canadian corporation,
together with other holders from time to time of this Note.

 

1.3.Guarantor(s): Robert G. Meyer, Mark Mechlowitz, Jorge Sardinas, Robert
Fishel, Harold Katz

 

1.4Principal Sum: $31,900,000.00

 

1.5Interest Only Monthly Payment: $124,144.17.

 

1.6Monthly Payment: $164,870.74

 

1.7Date of Disbursement: November 22, 2013

 

1.8Interest Rate: 4.67% per annum.

 

1.9Default Rate: the Interest Rate plus five percent (5%) per annum.

 

1.10Maturity Date: December 1, 2025

 

1.11Amortization Period: three (3) years not amortizing with payments of
interest only, followed by an amortization period of thirty (30) years.

 

1.12Interim Interest Only Payment Date: December 1, 2013.

 

1.13Initial Interest Only Payment Date: January 1, 2014.

 

1.14First Interest and Principal Payment Date: January 1, 2017

 

1.15Monthly Payment Date: January 1, 2014, and the first day of every month
thereafter until the Maturity Date.

 

  1.16 Lender's Payment Address: c/o Sun Life Assurance Company of Canada      
One Sun Life Executive Park       Wellesley Hills, Massachusetts 02481      
Attention: Mortgage Investments Group

 

1.17Permitted Prepayment Period: the period commencing on the Date of
Disbursement and ending on the Maturity Date, subject to and in accordance with
the provisions of Paragraphs 9 and 10 of this Note.

 



 

 

 

1.18Mortgage: a Deed of Trust and Security Agreement of even date with this Note
from Borrower to, or for the benefit of, Lender, which secures Borrower's
obligations hereunder, and which covers property located at 10320 Grobie Way,
Charlotte, Mecklenburg County, North Carolina, known as Ashton Reserve at
Northlake, and all modifications or amendments thereto or extensions thereof.

 

1.19Loan Documents, Insurance Proceeds, Laws, Taking Proceeds, Secured Debt,
Property, and Event of Default: shall have the same meanings as in the Mortgage.

 

2.DEBT. For value received, Borrower promises to pay to the order of Lender, the
Principal Sum with interest on unpaid principal from the Date of Disbursement at
the Interest Rate. Interest shall be calculated on a 360-day year of twelve
30-day months.

 

3.PAYMENTS. Commencing on the Initial Interest Only Payment Date and continuing
on each Monthly Payment Date until the First Interest and Principal Payment
Date, Borrower shall pay the Interest Only Monthly Payment to Lender. Commencing
on the First Principal Payment Date and continuing on each Monthly Payment Date
until the Maturity Date, Borrower shall pay the Monthly Payment to Lender. If a
payment date is a non-business day, the Monthly Payment shall be due on the next
business day. On the Interim Interest Only Payment Date, Borrower shall pay the
interest then due and accrued from the Date of Disbursement.

 

On the Maturity Date, Borrower shall pay to Lender the remaining unpaid balance
of principal, interest, and any other sums due. Lender shall have no obligation,
express or implied, to refinance the "balloon payment" then due.

 

All payments shall be made in lawful money of the United States of America, in
immediately available funds, at Lender's Payment Address, or at such other place
as Lender may from time to time designate in writing.

 

4.LATE CHARGE AND ADDITIONAL INTEREST. Borrower recognizes that if it does not
make the Monthly Payments when due, Lender will incur additional administrative
expenses in servicing the loan, will lose the use of the money due and will be
frustrated in meeting its other financial and loan commitments. Lender and
Borrower acknowledge that different methods could be used to calculate Lender's
actual damages if the Monthly Payment is not made when due. To avoid disputes
over which method shall apply, Borrower agrees that a late charge equal to four
percent (4%) of each Monthly Payment which is not made within fifteen (15) days
following the date when due is a reasonable method for calculating said damages.
Borrower shall pay such late charge to Lender immediately after the fifteen (15)
day grace period for each Monthly Payment which is not made within fifteen (15)
days when due. The payment of such late charge shall not affect Lender's other
rights and remedies under this Note and the other Loan Documents.

 

The following shall accrue interest at the Default Rate: ((i) Lender
expenditures made pursuant to Loan Document provisions unless Lender has been
immediately reimbursed by Borrower upon demand; (ii) all amounts remaining due
and unpaid after the Maturity Date; and (iii) all amounts outstanding under the
Note after an Event of Default (including the outstanding principal balance and
late charges) until the Event of Default is cured. Default Rate interest shall
be applicable in addition to the late charge described above.

 



 2 

 

 

5.APPLICATION OF PAYMENTS. Unless Lender elects otherwise, all sums received by
Lender in payment hereunder shall be applied first to late charges, costs of
collection or enforcement, all expenditures made by Lender pursuant to the Loan
Documents, and any other similar amounts due, if any, under this Note and the
other Loan Documents, then to amounts due pursuant to Paragraph 10 of this Note,
then to interest due and payable under this Note, and the remainder to principal
due and payable under this Note. If an Event of Default has occurred and is
continuing, such payments may be applied to sums due under this Note or under
the other Loan Documents in any order and combination that Lender may, in its
sole discretion, determine.

 

6.WAIVERS. Borrower waives presentment for payment, demand, notice of
nonpayment, notice of intention to accelerate the maturity of this Note,
diligence in collection, commencement of suit against any obligor, notice of
protest, and protest of this Note and all other notices in connection with the
delivery, acceptance, performance, default or enforcement of the payment of this
Note, before or after maturity of this Note, with or without notice to Borrower,
and agrees that Borrower's liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Lender. Borrower consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Lender with respect to
the payment or other provisions of this Note, and to any substitution, exchange
or release of the collateral for this Note, or any part thereof, with or without
substitution of said collateral, and agrees to the addition or release of any
guarantor, all whether primarily or secondarily liable, before or after maturity
of this Note, with or without notice to Borrower, and without affecting
Borrower's liability under this Note.

 

7.NO USURY. Lender and Borrower intend to comply at all times with applicable
usury laws. If, at any time, such laws would render usurious any amounts called
for under this Note or the other Loan Documents, it is Borrower's and Lender's
express intention that Borrower shall never be required to pay interest on this
Note at a rate in excess of the maximum lawful rate then allowed. The provisions
of this Paragraph 7 shall control over all other provisions of this Note and the
other Loan Documents which may be in apparent conflict hereunder. Any excess
amount shall be immediately credited on the principal balance of this Note (or,
if this Note has been fully paid, refunded by Lender to Borrower), and the
provisions hereof shall be immediately reformed, and the amounts thereafter
collectible under this Note shall be reduced, without the necessity of the
execution of any further documents, so as to comply with the then applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
under this Note. Any such crediting or refund shall not cure or waive any
default by Borrower under this Note or the other Loan Documents. Borrower agrees
that in determining whether or not any interest payable under this Note or the
other Loan Documents exceeds the highest rate not prohibited by law, any
non-principal payment (except payments specifically stated in this Note or in
the other Loan Documents to be "interest"), including, without limitation,
prepayment indemnification and late charges, shall, to the maximum extent not
prohibited by law, be an expense, fee, or indemnification amount rather than
interest. The term "applicable law" as used in this Note shall mean the laws of
the state in which the Property is located or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.

 



8.INTENTIONALLY OMITTED.

 



 3 

 

  

9.PREPAYMENT. Borrower shall have no right to prepay, and Lender shall have no
obligation to accept tendered payments of, any portion of the unpaid Principal
Sum outstanding under this Note prior to the beginning of the Permitted
Prepayment Period. Borrower may prepay the entire unpaid Principal Sum (but not
any lesser amount) (the "Amount Prepaid"), with accrued interest thereon to the
date of prepayment, on any date on which a Monthly Payment is due after the
beginning of the Permitted Prepayment Period, upon thirty (30) days' prior
written notice to Lender of its intention to prepay, provided that Borrower
pays, at the time of prepayment and in addition thereto, the amounts required to
be paid pursuant to Paragraph 10 of this Note and all other sums due under this
Note and the other Loan Documents. The date fixed for prepayment in such notice
shall become the Maturity Date, except that for the purpose of calculating the
amounts payable pursuant to Paragraph 10 of this Note, the Maturity Date shall
mean the date set forth in Paragraph 1.10 of this Note.

 

10.PREPAYMENT INDEMNIFICATION. Borrower shall indemnify Lender against any loss,
damage and expense Lender incurs if the unpaid Principal Sum is paid prior to
the Maturity Date for any reason except (i) a payment of the entire unpaid
Principal Sum, with accrued and unpaid interest, made within ninety (90) days of
the Maturity Date or (ii) any application by Lender of Insurance Proceeds or
Taking Proceeds to reduction of the Secured Debt pursuant to the other Loan
Documents. Lender and Borrower acknowledge that different methods could be used
to calculate Lender's actual damages if the unpaid Principal Sum is paid prior
to the Maturity Date. To avoid disputes over which method shall apply, Borrower
agrees that the following is a reasonable method to calculate damages in such
case, and Borrower shall pay to Lender a prepayment premium in an amount equal
to the greater of:

 

(a)one percent (1%) of the then unpaid Principal Sum; or

 

(b)the Discounted Yield Maintenance Prepayment Fee, as hereinafter defined. For
purposes of this Paragraph 10, the term "Treasury Security" shall mean the
non-callable U.S. Treasury bill, note or bond having a maturity date most
closely equivalent to the Maturity Date. If more than one such non-callable
bill, note or bond matures in the same month as the Maturity Date, the bill,
note or bond with a coupon interest rate closest to the Interest Rate shall be
the Treasury Security. For purposes of this Paragraph 10 the term "Treasury
Yield" shall mean the per annum yield to maturity of the Treasury Security, as
published in the Wall Street Journal on the fifth (5th) business day prior to
the date of prepayment.

 

If the Interest Rate is greater than the Treasury Yield, the difference between
the Interest Rate and the Treasury Yield shall be divided by twelve (12) and
multiplied by the then unpaid Principal Sum to determine the monthly payment
differential. The present value of the series of monthly payment differentials
for the number of whole and partial months from the date of prepayment to the
Maturity Date shall be calculated using the Treasury Yield as the discount rate,
compounded monthly. The resulting sum of all the discounted monthly payment
differentials shall be the Discounted Yield Maintenance Prepayment Fee.

 

If the Interest Rate is equal to or less than the Treasury Yield, the prepayment
premium shall be one percent (1%) of the then unpaid Principal Sum.

 



 4 

 

 

11.ACCELERATION INDEMNIFICATION. If the Maturity Date is accelerated by Lender
because of the occurrence of an Event of Default, Lender will sustain damages
due to the loss of its investment. Borrower therefore agrees to pay, at the time
of acceleration, in addition to all other sums due under this Note and the other
Loan Documents, as liquidated damages, an acceleration premium in an amount
equal to the greater of:

 

(a)three percent (3%) of the then unpaid Principal Sum; or

 

(b)the Discounted Yield Maintenance Prepayment Fee, as defined in Paragraph 10
of this Note.

 

12.NONRECOURSE DEBT. Borrower shall be liable upon the indebtedness evidenced by
this Note, for all sums to accrue or to become payable thereon and for
performance of all covenants contained in this Note or in any of the other Loan
Documents, to the extent, but only to the extent, of Lender's security for the
same, including, without limitation, all properties, rights, estates and
interests covered by the Mortgage and the other Loan Documents. No attachment,
execution or other writ or process shall be sought, issued or levied upon any
assets, properties or funds of Borrower other than the properties, rights,
estates and interests described in the Mortgage and the other Loan Documents. In
the event of foreclosure of such liens, mortgages or security interests, by
private power of sale or otherwise, no judgment for any deficiency upon such
indebtedness, sums and amounts shall be sought or obtained by Lender against
Borrower. Subject to the foregoing, nothing herein contained shall be construed
to prevent Lender from exercising and enforcing any other remedy relating to the
Property allowed at law or in equity or by any statute or by the terms of any of
the Loan Documents.

 

Notwithstanding the foregoing, Borrower shall be personally liable to Lender
for:

 

(a)any damages, losses, liabilities, costs or expenses (including, without
limitation, attorneys' fees) incurred by Lender due to any of the following: (i)
any security deposits of tenants of the Property (not previously applied to
remedy tenant defaults) which have not been paid over to Lender; (ii) any rents
prepaid by any tenant of the Property more than one (1) month in advance; (iii)
any insurance proceeds or condemnation awards received by Borrower and not
applied according to the terms of the Mortgage; provided, however, Borrower will
not be personally liable for any failure described in this Section 12(a)(iii) if
Borrower is unable to apply insurance proceeds or condemnation awards as
required by Lender because of a valid, final, unappealable order issued by a
court of competent jurisdiction in a judicial proceeding; (iv) repairs to the
Property resulting from a casualty not reimbursed by insurance, to the extent
insurance coverage for such repairs was required by the Loan Documents; (v)
fraud, material misrepresentation or bad faith on the part of Borrower; (vi) any
event or circumstance for which Borrower is obligated to indemnify Lender under
the provisions of the Mortgage respecting Hazardous Substances, Contamination or
Clean-Up; (vii) waste of the Property by Borrower, except for ordinary wear and
tear, casualty and condemnation; (viii) Borrower's failure to pay real estate
taxes or other assessments against the Property (but subject to the provisions
of Section 4.1(c) of the Mortgage regarding Lender’s failure to pay the same, in
which event, Borrower shall have no liability hereunder); or (ix) Borrower's
failure to comply with the Americans with Disabilities Act of 1990, as amended,
or any other Laws; and

 



 5 

 

 

(b)all rents, issues and profits from the Property collected by Borrower after
an Event of Default has occurred and is continuing or after an event or
circumstance has occurred and is continuing which with the passage of time or
the giving of notice, or both, would constitute an Event of Default, unless such
rents, issues and profits are applied to the normal operating expenses of the
Property or to the Secured Debt; provided, however, Borrower will not be
personally liable for any failure described in this Section 12(b) if Borrower is
unable to apply rents and security deposits as required by Lender because of a
valid, final, unappealable order issued by a court of competent jurisdiction in
a judicial proceeding;

 

(c)default of either landlord or tenant under any Master Lease (as defined
elsewhere in the Loan Documents) that may be applicable to the Property; ;

 

(d)the cost to repair any Casualty (as defined in the Mortgage) having a repair
estimate as determined by the Lender equal to or less Three Hundred Thousand
Dollars ($300,000.00); provided, however, the Borrower’s liability for the cost
to repair any such Casualty will be released by Lender upon the Borrower’s
satisfactory lien-free completion of such repair, as determined by the Lender in
the Lender’s sole discretion.

 

Additionally, notwithstanding other provisions of this paragraph 12, the loan
evidenced by this Promissory Note and the other Loan Documents shall become
fully recourse debt to Borrower and Guarantor(s) if any of the following occur:

 

(a)Borrower secures either junior financing secured by the Property or mezzanine
financing secured by interests in Borrower (collectively, “Junior Loan”) without
written authorization from Lender; or

 

(b)Borrower pays any amount toward a Junior Loan at a time when there is an
Event of Default under Lender’s loan, regardless of whether the Junior Loan was
authorized or unauthorized by Lender; or

 

(c)Borrower files a petition under Chapter 11 of the United States Bankruptcy
Code or under any other form of insolvency law, or any petition seeking any
liquidation, dissolution, or similar relief under any present or future federal
or state bankruptcy, insolvency or debtor relief acts or laws (collectively
“Insolvency Petition”); or

 

(d)any such Insolvency Petition is filed against Borrower and Borrower
cooperates with or acquiesces to such filing, fails to take commercially
reasonable efforts to have the same dismissed (provided, however, commercially
reasonable efforts shall not require the members of Borrower to make any capital
contributions in connection with such efforts) or otherwise resists or opposes
the lifting of the automatic stay by the bankruptcy court to permit Lender to
foreclose the Mortgage.

 



 6 

 

 

Lender shall not be limited in any way in enforcing the personal liability and
obligations of Borrower under the Loan Documents against Borrower, nor shall
Lender be limited in any way in enforcing the personal liability and obligations
of any guarantor and indemnitor according to the terms of the instruments
creating such liabilities and obligations. To that end, Borrower hereby
expressly waives any right to require Lender to bring any action against any
other person or to require that resort be had to any security and, without
limiting the generality of the foregoing, Borrower herewith expressly waives any
right Borrower otherwise might have or might have had under the provisions of
Section 26-7 of the North Carolina General Statutes, et. seq. and/or other North
Carolina laws.

 

13.SECURITY. This Note is secured by the other Loan Documents and all
amendments, modifications, supplements, substitutions, additions, renewals,
replacements and extensions thereof.

 

14.COLLECTION. Although the above paragraph 3 requires payment of the Secured
Debt by immediately available funds (such as wire transfer), Lender may choose
to accept a check, draft, money order or other instrument. However, payment by
such instrument shall neither be applied to the Secured Debt nor diminish rights
of Lender until actual cash proceeds of the instrument are unconditionally
received by Lender and applied to the Secured Debt. Acceptance by Lender of
actual cash proceeds of less than the total amount of the Secured Debt shall not
constitute acceptance of such partial payment in satisfaction of the total
amount of the Secured Debt, including, without limitation, the amounts payable
to Lender pursuant to Paragraph 10 of this Note.

 

After an Event of Default under any of the Loan Documents, Lender may demand
that Borrower make all future payments (i) by wire transfer, (ii) to a lock box,
or (iii) as otherwise demanded by Lender.

 

15.ATTORNEYS' FEES. Upon any Event of Default, Borrower shall pay all costs
incurred by Lender in the course of collection of sums due under this Note or in
enforcing any of Borrower's other obligations under the Loan Documents,
including, without limitation, reasonable attorneys' fees and expenses, at
standard hourly rates, without regard to any statutory presumption, whether or
not suit is filed by Lender.

 

16.ACCELERATION AND OTHER REMEDIES. The rights and remedies of Lender are set
forth in the other Loan Documents and include, without limitation, the right to
declare the Secured Debt, including the principal balance of this Note and
accrued interest, immediately due and payable in case of an Event of Default.

 

17.JOINT AND SEVERAL LIABILITY. If there is more than one Borrower and/or
Guarantor, the obligations and covenants of each Borrower and/or Guarantor shall
be joint and several.

 

18.AMENDMENTS. This Note may not be changed or amended orally, but only by an
agreement in writing, signed by the party against whom enforcement is sought.

 

19.GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of the state in which the Property is located.

 

20.WAIVER OF JURY TRIAL. To the fullest extent permitted by applicable law,
Borrower and Lender hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other, on or in
respect of any matter whatsoever arising out of, or in any way connected with,
this Note or any of the other Loan Documents, or the relationship of Borrower
and Lender hereunder or thereunder.

 



 7 

 

 

21.CAPTIONS. All paragraph and subparagraph captions are for convenience of
reference only and shall not affect the construction of any provision herein.

 

22.REGISTRATION. This Note shall be deemed to be in registered form at Lender's
sole election. Such election may be made at any time without endorsement of this
Note or any other action by Borrower. Borrower shall recognize any such election
and, upon request by Lender, shall cooperate with Lender at Lender’s expense to
facilitate the consummation of such election.

 

[The remainder of this page is intentionally blank. Signature pages to follow.]

 

 8 

 

 

[Signature Page of Promissory Note]

 

IN WITNESS WHEREOF, this Note has been executed and delivered under seal this
22nd  day of  November, 2013.

 

WITNESS:   BORROWER:           AR I BORROWER, LLC       /s/ Benjamin Field   By:
/s/ Rob Meyer         Name: Benjamin Field     Name: Rob Meyer                
Title: President /s/ Patricia Mason                   Name: Patricia Mason      
 

  

 



 

